Citation Nr: 1529745	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1977 to October 1989 with an additional 8 years of unverified service.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's petition to reopen the claim for service connection for a bilateral hip disorder.  The Veteran had also appealed the denial of his claims for increased ratings for posttraumatic stress disorder and bilateral hearing loss, but he withdrew his appeal of these claims in February 2012.

The Veteran also requested a Travel Board hearing, but he canceled this request in December 2014 and asked that his appeal be forwarded to the Board for consideration.

The Board notes that while additional medical records consisting of VA treatment and Social Security Administration (SSA) records have been added to the Veteran's file since the matter was last adjudicated in March 2010, the Veteran's representative waived initial RO consideration of additional the evidence that was received.  See Correspondence received April 6, 2015.  More records were received after the waiver, in June 2015; however, they do not related to the claimed disability so there is no prejudice to the Veteran in the Board's consideration of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  In an unappealed rating decision in October 2001, the RO denied service connection for a bilateral hip disorder on the basis there was no evidence of the claimed disability in service or of a current disability.

2.  The evidence received since October 2001 does not relate to an unestablished fact necessary to substantiate the claim nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria are not met for reopening the claim for service connection for a bilateral hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Proper notice must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The Veteran was provided the information outlined above in letters dated in June 2007 and June 2009, and while complete notice was not received prior to the initial adjudication of the claim, the claim was readjudicated in a November 2009 rating decision and March 2010 statement of the case, thereby curing the timing defect.  See Mayfield, supra.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and identified post-service treatment records, to include SSA records, are associated with the claims file.  The Veteran was not given a VA examination since the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014).  As the claim was not reopened by the RO and is not being reopened by the Board, no examination or opinion is needed.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Pertinent Laws, Regulations, and Analysis

Service connection for a bilateral hip disorder was originally denied in an October 2001 rating decision, which the Veteran did not appeal.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

Thus, the October 2001 rating decision is final.  38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Based on STRs, a VA examination, and VA treatment records, the RO denied service connection in October 2001 on the basis there was no evidence of a chronic bilateral hip disorder during service.  There was also no evidence of a current disability of the hips.  Therefore, to reopen the claim, the newly received evidence must relate to at least one of these facts.   See Rating Decision - Narrative received October 30, 2001 and Notification Letter received November 6, 2001.

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).  When determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since October 2001 consists of VA and private treatment records and medical records considered by the SSA.  See Medical Treatment Record - Government (MTR - GT) received May 2004, May 2006, July 2007, November 2007, March 2008, April 2009, May 2009, June 2009, July 2010, May 2012, November 2013, April 2014, November 2014; Correspondence received July 2009 and April 2015; SSA/SSI Letter received April 2009; Third Party Correspondence received August 2011; and CAPRI records received September 2012, March 2014, and June 2015 in VBMS; and see CAPRI records received in September 2012 and March 2012 in Virtual VA.

While these records are new in the sense that they did not exist and were not considered when the claim was initially adjudicated, they are also cumulative of evidence previously considered.  They note complaints of hip pain, but contain no evidence of hip pathology.  See pages 8 and 9 of MTR - GT received November 28, 2007, and pages 9 and 20 of MTR - GT received June 19, 2009.  Moreover, findings of focal callus formation or periosteal reaction at the left inferior public ramus found of X-rays in 2005 and 2007 do not pertain to either hip.  The medical evidence fails to show the Veteran had hip problems in service or that there is evidence of a current disability.  Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also See Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board has also considered the Veteran's statements and contention, but finds they do not provide a basis to reopen the claim.  A June 2009 letter from the Veteran states he has hip arthritis due to the physical exercise in service and exposure to extreme cold and rain in service, which is essentially the same argument me made in his earlier claim.  Such is not material.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay evidence that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Moreover, there remains no clinical evidence that the Veteran has arthritis in either hip.  The included April 2009 X-ray report shows arthritis in the lumbar spine, not the hip, therefore it does not relate to the current appeal.  See Correspondence received July 10, 2009.

As there is no evidence of a current hip disorder, to specifically include arthritis, or any hip problems in service, the evidence does not address an unsubstantiated fact needed to substantiate the claim or raise a reasonable possibility of substantiating the claim.  New and material evidence has not been received and the claim for service connection is not reopened.


ORDER

The petition to reopen the claim for service connection for a bilateral hip disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


